DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed September 10, 2021 is acknowledged.
All rejections not explicitly maintained herein are withdrawn
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id. 
Status of Claims
5.	Claims 1-2, 4-14, 39, 41-43, 45, and 49 are pending in the instant application. Claims 4-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. According to MPEP 803.02, when it is appropriate to expand the search as described above, these claims are eligible for rejoinder. Therefore, claims 1, 2, 10, 11, 12, 14, 39, 41-43, 45, and 49 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Rejections
6.	Claims 10-12 are objected to for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
	Claim 14 recites various compounds that are not encompassed by claim 1, from which claim 14 depends. For example, menthyl formate as recited by claim 14, is not encompassed by claim 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 49 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0082628.
	US 2012/0082628 teaches vanillin formate in claim 20.


10.	Claim(s) 1-2, 39, 41-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent no. 9,399,030.
US Patent no. 9,399,030 teaches formulations in the form of lotions, creams, oils, perfumes, etc., (col. 7), see examples starting at col.8 and formula (1) 
    PNG
    media_image2.png
    46
    115
    media_image2.png
    Greyscale
wherein R1 is an optionally substituted alkyl group, such as hexyl or heptyl (claim 3 of ‘030). 
		


11.	Claim(s) 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tokuoka et al. [Tokuoka, Yoshikazu. Enhancement in Skin Permeation of 5-Aminolevulinic Acid Using --I--Menthol and its Derivatives. Drug Development and Industrial Pharmacy. 34: 595-601, 2008].
	Tokuoka et al. teaches -I--methyl formate in Table I on page 596.

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMANTHA L SHTERENGARTS/            Primary Examiner, Art Unit 1626